Jordan, Judge.
This was a condemnation proceeding brought under the provisions of Code Ann. § 36-1104 et seq. The assessors entered an award in the amount of $5,182.80 and the condemnee appealed. The jury returned a verdict in the amount of $12,133 and the condemnor's motion for a new trial was denied. The exception is to that judgment. Held:
1. The trial court properly charged the jury as to the two elements of damages involved in this case, that is, actual damages for the property taken and consequential damages to the remainder of the condemnee’s property, McArthur v. State Hwy. Dept., 85 Ga. App. 500 (69 SE2d 781); and the excerpt from the charge complained of in special ground 1 was not calculated to mislead the jury into awarding consequential damages in connection with the value of the property taken as well as consequential damages for the property not taken, thereby permitting the jury to twice compensate the condemnee for consequential damages, as contended in said ground.
2. The verdict was authorized by the evidence, and the general grounds and special ground 2, which merely amplifies the general grounds, are without merit.

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.